                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

NICHOLAS WELCH                                                                        PLAINTIFF

V.                                                 CIVIL ACTION NO. 1:19-CV-40-SA-DAS
                                                CONSOLIDATED WITH: 1:19-CV-91-SA-DAS

PEPSI CO. BEVERAGES INC.                                                             DEFENDANT

                                            ORDER

       This matter comes before the Court on its own initiative. On March 25, 2020, the Court

entered an Order and Memorandum Opinion dismissing the Plaintiff’s Title VII claim with

prejudice and dismissing his FMLA and ADA claims without prejudice. The Court granted the

Plaintiff “until April 10, 2020 to file a Motion for Leave to Amend his Complaint as to his ADA

and FMLA claims only.” At that time, the Plaintiff was cautioned that if he “does not seek leave

to amend within the time allotted, these claims will be dismissed with prejudice.”

       With the April 10, 2020 deadline having now passed and the Plaintiff having failed to file

a Motion for Leave the Amend his ADA and FMLA claims, the Plaintiff’s ADA and FMLA

claims are hereby dismissed with prejudice. This CASE is CLOSED.

       It is SO ORDERED, on this the 14th day of April, 2020.



                                                    /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE
